                                                                              iAS ;
                                                                                      ■/     . '1. s:.'
                                                                                      •• ■     •          L. I r.

                  IN THE UNITED STATES DISTRICT COURT FOR.                                   I?
                     THE    SOUTHERN      DISTRICT         OF   GEORGIA
                                 SAVANNAH DIVISION                             -,•

                                                                                                   UrGA.
THERESE RYAN,        Individually
and   on   Behalf    of    the   Estate
of Kevin William Ryan,

        Plaintiff,

V.                                                 CASE NO.             CV419-223


RED RIVER HOSPITAL, LLC,
ACADIA HEALTHCARE COMPANY,
INC., HARVEY C. MARTIN, MD,
and JOHN DOES I-IO,

        Defendants.




                                        ORDER


        Plaintiff filed this case on September 10,                             2019.               (Doc-

1.)   Plaintiff       states       that     this   Court          has    subject             matter

jurisdiction         pursuant      28     U.S.C.       §       1332     and   the          Court's

diversity jurisdiction.              (Id.      at 3.)          Upon review,          the Court

finds      that    Plaintiff       has    failed       to       adequately           plead          the

citizenship of some of the parties.

        The party invoking this Court's diversity jurisdiction

bears the burden of adequately pleading complete diversity.

See   28    U.S.C.    §    1332;   Ray    v.    Bird       &    Son Asset      Realization
